Citation Nr: 0527448	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE


Whether an April 1972 rating decision, which denied service 
connection for a nervous condition, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).




REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from July 25, 1971 to 
December 2, 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
RO.  

By July 2004 decision, the Board denied the veteran's claim 
of CUE in the April 1972 rating decision.  The veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  

In a November 2004 Joint Motion filed by the veteran's 
attorney and VA's Office of General Counsel, the parties 
asked that the Board's July 2004 decision be vacated and that 
the matter of CUE in the April 1972 rating decision be 
remanded to the Board.  By November 2004 Order, the Court 
granted that motion.  



FINDINGS OF FACT

1.  By April 1972 rating decision, the RO denied service 
connection for a nervous condition.  The veteran did not 
initiate an appeal.  

2.  The veteran failed to set forth allegations of error of 
fact or law in the April 1972 rating decision, thereby 
failing to satisfy the pleading requirements for CUE.  




CONCLUSIONS OF LAW

1.  The rating decision of April 1972, by which the RO denied 
service connection for a nervous condition, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201, 20.202, 20.302, 20.1103 (2004).  

2.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in any prior final RO rating decision.  
38 C.F.R. § 3.105(a) (2004); Simmons v. Principi, 17 Vet. 
App. 104 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Board has considered the application of the Veterans 
Claims Assistance Act of 2000 (VCAA), which sets forth VA's 
duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  See, in general, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)); 38 C.F.R. § 3.159 (2004).  

However, the Board finds that the provisions of the law and 
regulation do not apply to the veteran's claim.  In this 
regard, the Board notes that the Court held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Id. at 178.  

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final Board decision.  


Discussion

By April 1972 rating decision, the RO denied the veteran's 
claim of service connection for a nervous condition.  

The RO essentially found that the veteran had been discharged 
from service due to an emotionally unstable personality 
disorder, and that this was considered a developmental 
abnormality and not a disability under the law.  

At that time, the evidence of record included the veteran's 
service medical records, which showed that he had been 
discharged from service due to a diagnosis of emotionally 
unstable personality.  

In a Medical Board report dated in October 1971, it was noted 
that a conference of staff psychiatrists had agreed that the 
veteran had shown long-standing evidence of pathological 
emotional immaturity, which precluded his rendering further 
useful service to the Navy.  

The veteran was apprised of the April 1972 rating decision by 
letter dated that month.  He failed to perfect an appeal, 
timely or otherwise, and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 
20.202, 20.302, 20.1103 (outlining the procedures and time 
limits for appealing adverse rulings to the Board and 
reflecting finality of such rulings when the prescribed 
procedures are not followed in a timely fashion).  

Such a final decision may, however, be reversed or amended 
where evidence establishes that it was a product of CUE.  38 
C.F.R. § 3.105(a).  

The veteran is now seeking to reverse or revise the April 
1972 rating decision on the grounds that the RO committed CUE 
in that decision.  Specifically, the veteran and his 
representative appear to be arguing that the RO violated the 
provisions of 38 C.F.R. § 3.304(b)(1).  

The Board notes that the provisions of 38 C.F.R. § 
3.304(b)(1) that were in effect at the time of the April 1972 
rating decision are identical to the provisions of 38 C.F.R. 
§ 3.304(b)(1) that are in effect today.  They read as 
follows:  

History of pre-service existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  

38 C.F.R. § 3.304(b)(1) (1971) (same as in 2004 version).  

In an October 2000 statement, the veteran's representative 
asserted that the RO erred by rendering its decision based 
solely on medical judgment.  

It was noted that only a shallow history was provided and 
that no clinical date or other pertinent factors were noted 
that would demonstrate any manifestations more significant 
prior to service than those that were displayed in service.  

In essence, it was argued that the RO erred by relying on the 
October 1971 Medical Board report, in which it was found that 
the veteran suffered from a pathological emotional immaturity 
and an emotionally unstable personality that rendered him 
unfit for further duty, without forging deeper into the 
veteran's pre-service history.  

It is noted that the Medical Board findings indicated that 
the veteran's emotionally unstable personality existed prior 
to service.  

The Board also notes that the provisions of 38 C.F.R. § 
3.303(c) in effect at that time read as follows:

(c) Preservice disabilities noted in 
service. . . . In the field of mental 
disorders, personality disorders which 
are characterized by development defects 
or pathological trends in the personality 
structure manifested by a lifelong 
pattern of action or behavior, chronic 
psychoneurosis of long duration or other 
psychiatric symptomatology shown to have 
existed prior to service with the same 
manifestations during service, which were 
the basis of the service diagnosis, will 
be accepted as showing preservice origin.  

38 C.F.R. § 3.303(c) (1971) (same as in 2004 version).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).  "It must always be remembered that 
CUE is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.

In other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir.) (expressly adopting the "manifestly changed 
the outcome" language in Russell, supra), cert. denied, 120 
S. Ct. 405 (1999).  

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence 
which were before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination that 
there was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior . . . decision."  
Russell, 3 Vet. App. at 314.  

In other words, the Board cannot apply the benefit of 
hindsight to its evaluation of a rating board's actions in 
1972 in determining whether CUE existed.  

Having reviewed the April 1972 rating decision, the Board is 
of the opinion that the RO conducted precisely the type of 
analysis contemplated by the regulations in effect at that 
time.  

Specifically, the RO evaluated the medical evidence of 
record, including notations by medical examiners regarding 
the veteran's behavior prior to service, and specific 
findings regarding the nature of the mental disorder noted in 
service.  

Based on that evidence, the RO concluded that the veteran 
suffered from an emotionally unstable personality disorder, 
which was not a disability under the law.  

Because the RO's analysis was based on evidence then of 
record, and was conducted in accordance with the regulations 
in effect at that time, the Board finds that the RO did not 
commit CUE by concluding that the veteran's claimed mental 
disorder was not a disability under the law.  

With respect to a personality disorder diagnosed in service, 
the Court of Appeals for Veterans Claims has held that 38 
C.F.R. § 3.303(c), which provides, as quoted above, that a 
personality disorder is not a disease or injury within the 
meaning of legislation applicable to service connection, is a 
valid regulation.  Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  

Therefore, to whatever extent a personality disorder was 
noted in service or thereafter, as a matter of law, there is 
not a disability which may be service connected.  

In any event, the Board notes that the provisions of 38 
C.F.R. § 3.304(b)(1) provide guidance as to how evidence 
should be weighed in determining whether a condition 
preexisted military service.  Thus, the Board believes that 
the veteran's argument is really no more than a dispute as to 
how the evidence was weighed and evaluated by the RO in the 
1972 rating decision.  

The Court has specifically held that a disagreement as to how 
facts were weighed or evaluated is not sufficient to rise to 
the level of CUE.  See Damrel, Russell, Oppenheimer, supra.  
In short, the April 1972 rating decision does not constitute 
CUE.  The RO weighed the evidence then before it in reaching 
its April 1972 determination.  A mere disagreement with the 
RO's interpretation of the evidence is not a basis for 
reversal on the grounds of CUE.  Id.  

In Simmons the Court held that in claims of CUE in prior 
final rating decisions where the Board found that specific 
pleading requirements were not met, the proper remedy was to 
dismiss the claim without prejudice rather than to deny the 
claim on the merits.  Id. at 114.  

Because the veteran is asking for a reweighing of the 
evidence, the specific pleading requirements for a claim of 
CUE are not met, and the current claim of CUE is dismissed 
without prejudice.  Id.  The veteran, of course, is free to 
refile his claim once the pleading defect is cured.  

The Board notes that the veteran has submitted further 
evidence since the Court's November 2004 Order vacating the 
Board's July 2004 decision.  Evidence associated with the 
record after the prior final rating decision is simply and 
irrefutably irrelevant.  See Russell, 3 Vet. App. at 314 (a 
new diagnosis that "corrects" an earlier diagnosis is the 
kind of "error" that could not be considered an error in the 
original adjudication).  



ORDER

The veteran's claim alleging CUE in the prior April 1972 
rating decision as a basis for the awarding service 
connection for a nervous condition is dismissed without 
prejudice to refiling.  


	                        
____________________________________________
STEPHEN L. WLKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


